Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 7-9, 13-16, 18-21, 24, 25, 27, 29, 30, respectively, of prior U.S. Patent No. US 11172483 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 14, 15, 17-19, 21, 26 of U.S. Patent No. US 10194440 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application is substantively similarly to patent claim 1 and/or would have been readily derivable by one of ordinary skill in the art at the time of the filing of the patent.  The notable difference between the instant and patent claims is that the basis for determining to shift is whether the tones of the first system are not aligned with the tones of the second system.  However, the Examiner points out that such a difference would have been implicit from the detail of patent claim 1 in that in the case the purpose of shifting is to promote alignment/coexistence.  In other words, if the tones of both systems are already aligned, there would be no reason to perform any shifting.  Thus, the concept that the tones of both systems are not aligned as being the condition for performing shifting would have been readily apparent to anyone of ordinary skill in the art based on the content of patent claim 1.
A similar rationale is applicable to instant claim 12 with respect to patent claim 14.
Instant claim 2 is substantively similar and/or readily derivable from patent claim(s) 2
Instant claim 3 is substantively similar and/or readily derivable from patent claim(s) 1.  The Examiner points out that NR with respect to LTE would amount to a communication coexisting/aligning with a legacy communication technology.
Instant claim 4 is substantively similar and/or readily derivable from patent claim(s) 8
Instant claim 5 is substantively similar and/or readily derivable from patent claim(s) 6
Instant claim 6 is substantively similar and/or readily derivable from patent claim(s) 3
Instant claim 7 is substantively similar and/or readily derivable from patent claim(s) 1 and 4
Instant claim 8 is substantively similar and/or readily derivable from patent claim(s) 1 and 5
Instant claim 9 is substantively similar and/or readily derivable from patent claim(s) 2
Instant claim 10 is substantively similar and/or readily derivable from patent claim(s) 1.  The Examiner points out that NR with respect to LTE would amount to a communication coexisting/aligning with a legacy communication technology.
Instant claim 11 is substantively similar and/or readily derivable from patent claim(s) 8
Instant claim 13 is substantively similar and/or readily derivable from patent claim(s) 15
Instant claim 14 is substantively similar and/or readily derivable from patent claim(s) 14.  The Examiner points out that NR with respect to LTE would amount to a communication coexisting/aligning with a legacy communication technology.
Instant claim 15 is substantively similar and/or readily derivable from patent claim(s) 21
Instant claim 16 is substantively similar and/or readily derivable from patent claim(s) 19
Instant claim 17 is substantively similar and/or readily derivable from patent claim(s) 14 and 17
Instant claim 18 is substantively similar and/or readily derivable from patent claim(s) 26
Instant claim 19 is substantively similar and/or readily derivable from patent claim(s) 14 and 18
Instant claim 20 is substantively similar and/or readily derivable from patent claim(s) 15

Claims 1-17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11, 12, 14-16, 18 of U.S. Patent No. US 10694521 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application is substantively similarly to patent claim 1 and/or would have been readily derivable by one of ordinary skill in the art at the time of the filing of the patent.  The notable difference between the instant and patent claims is that the basis for determining to shift is whether the tones of the first system are not aligned with the tones of the second system.  However, the Examiner points out that such a difference would have been implicit from the detail of patent claim 1 in that in the case the purpose of shifting is to promote alignment/coexistence.  In other words, if the tones of both systems are already aligned, there would be no reason to perform any shifting.  Thus, the concept that the tones of both systems are not aligned as being the condition for performing shifting would have been readily apparent to anyone of ordinary skill in the art based on the content of patent claim 1.
A similar rationale is applicable to instant claim 12 with respect to patent claim 11
Instant claim 2 is substantively similar and/or readily derivable from patent claim(s) 2
Instant claim 3 is substantively similar and/or readily derivable from patent claim(s) 1.  The Examiner points out that NR with respect to LTE would amount to a communication coexisting/aligning with a legacy communication technology.
Instant claim 4 is substantively similar and/or readily derivable from patent claim(s) 8
Instant claim 5 is substantively similar and/or readily derivable from patent claim(s) 6
Instant claim 6 is substantively similar and/or readily derivable from patent claim(s) 3
Instant claim 7 is substantively similar and/or readily derivable from patent claim(s) 1 and 4
Instant claim 8 is substantively similar and/or readily derivable from patent claim(s) 1 and 5
Instant claim 9 is substantively similar and/or readily derivable from patent claim(s) 2
Instant claim 10 is substantively similar and/or readily derivable from patent claim(s) 1.  The Examiner points out that NR with respect to LTE would amount to a communication coexisting/aligning with a legacy communication technology.
Instant claim 11 is substantively similar and/or readily derivable from patent claim(s) 8
Instant claim 13 is substantively similar and/or readily derivable from patent claim(s) 12
Instant claim 14 is substantively similar and/or readily derivable from patent claim(s) 11.  The Examiner points out that NR with respect to LTE would amount to a communication coexisting/aligning with a legacy communication technology.
Instant claim 15 is substantively similar and/or readily derivable from patent claim(s) 18
Instant claim 16 is substantively similar and/or readily derivable from patent claim(s) 16
Instant claim 17 is substantively similar and/or readily derivable from patent claim(s) 11 and 14
Instant claim 19 is substantively similar and/or readily derivable from patent claim(s) 11 and 15
Instant claim 20 is substantively similar and/or readily derivable from patent claim(s) 12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415